DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with Joshua L. Collins on September 6, 2022.
3.	The application has been amended as shown below, with these amendments based on the claims filed in the after-final amendment dated August 31, 2022, which was entered by the examiner.

Claims

45. (Currently Amended) A method, comprising:
enabling, by a first device, a Wi-Fi access point of the first device;
receiving, by the first device, a connection request of a second device to start a process of connecting to the Wi-Fi access point of the first device; 
sending, by the first device, feedback information to the second device according to the connection request, wherein the feedback information indicates whether the Wi-Fi access point of the first device is of a portable Wi-Fi hotspot type, and wherein the feedback information triggers:
a prompt to be displayed on the second device indicating the first device is of the portable Wi-Fi hotspot type; and 
an option to continue the process of connecting to the Wi-Fi access point of the first device or to connect to a third device having a Wi-Fi access point; and
outputting, by the first device, in real-time, information about a quantity of devices connected to the Wi-Fi access point of the first device with an option to disconnect one or more users.

49. (Currently Amended) A method, comprising:
searching, by a second device, an ambient environment of the second device for a Wi-Fi access point, to obtain a list of Wi-Fi access points to which the second device can attempt to connect, wherein the list of the Wi-Fi access points comprises a target access point;
determining, by the second device, the target access point in the list of the Wi-Fi access points;
sending, by the second device, a connection request to a first device in which the target access point resides to start a process of connecting a Wi-Fi access point of the first device, wherein the connection request causes the first device to output, in real-time, information about a quantity of devices connected to the Wi-Fi access point of the first device and an option to disconnect one or more users;
receiving, by the second device, feedback information that is returned, according to the connection request, by the first device in which the target access point resides, wherein the feedback information indicates whether the target access point is of a portable Wi-Fi hotspot type; and
when the feedback information indicates that the target access point is of the portable Wi-Fi hotspot type, outputting, by the second device, second prompt information, wherein the second prompt information informs a user of the second device that the target access point is of the portable Wi-Fi hotspot type and provides an option to continue the process of connecting to the Wi-Fi access point of the first device or to connect to a third device having a Wi-Fi access point.

55. (Currently Amended) A device, comprising: 
a Wi-Fi chip, configured to provide a Wi-Fi connection; 
an output device, configured to output data; 
a non-transitory memory, configured to store a software program; 
a processor; and 
a bus, wherein the Wi-Fi chip, the output device, and the non-transitory memory are separately connected to the processor using the bus, and 
wherein the non-transitory memory stores a program to be executed by the processor, the program including instructions for: 
searching, using the Wi-Fi chip, an ambient environment of the device for a Wi-Fi access point, to obtain a list of Wi-Fi access points to which the device can attempt to connect, wherein the list of the Wi-Fi access points comprises a target access point; 
determining the target access point in the list of the Wi-Fi access points; 
sending a connection request to a second device in which the target access point resides to start a process of connecting to the target access point, wherein the connection request causes the second device to output, in real-time, information about a quantity of devices connected to a Wi-Fi access point of the second device and an option to disconnect one or more users; 
receiving feedback information that is returned, according to the connection request, by the second device in which the target access point resides, wherein the feedback information indicates whether the target access point is of a portable Wi-Fi hotspot type; and 
when the feedback information indicates that the target access point is of the portable Wi-Fi hotspot type, triggering the output device to output second prompt information, wherein the second prompt information informs a user of the device that the target access point is of the portable Wi-Fi hotspot type and provides an option to continue the process of connecting to the target access point of the second device or to connect to a third device having a Wi-Fi access point.


Allowable Subject Matter
4.	Claims 45-47 and 49-60 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on August 31, 2022 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claim 45, as amended, applicant argues that claim 45 is in condition for allowance, because applied references Shi ‘179 (US 2014/0086179), Wu ‘713 (CN105430713), Bin ‘782 (CN105323782), and Blatherwick ‘395 (US 6,269,395) do not disclose “receiving, by the first device, a connection request of a second device to start a process of connecting to the first device; and sending, by the first device, feedback information to the second device according to the connection request, wherein the feedback information indicates whether the Wi-Fi access point of the first device is of a portable Wi-Fi hotspot type, and wherein the feedback information triggers: a prompt to be displayed on the second device indicating the first device is of the portable Wi-Fi hotspot type; and an option to continue the process of connecting to the Wi-Fi access point of the first device or to connect to a third device having a Wi-Fi access point” (See Remarks, page 13, para 3).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “receiving, by the first device, a connection request of a second device to start a process of connecting to the first device; and sending, by the first device, feedback information to the second device according to the connection request, wherein the feedback information indicates whether the Wi-Fi access point of the first device is of a portable Wi-Fi hotspot type, and wherein the feedback information triggers: a prompt to be displayed on the second device indicating the first device is of the portable Wi-Fi hotspot type; and an option to continue the process of connecting to the Wi-Fi access point of the first device or to connect to a third device having a Wi-Fi access point.” These limitations, in combination with the remaining limitations of claim 45, are not taught nor suggested by the prior art of record. 
Claims 49 and 55 recite similar features to those recited in claim 45, and are allowed for the same reasons.
Claims 46-47, 50-54, and 56-60 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474